         Case 1:19-cv-00203-CWD Document 36 Filed 07/08/20 Page 1 of 3




Dana M. Johnson, Idaho Bar #8359
Wilderness Watch
P.O. Box 9623
Moscow, Idaho 83843
Tel: (208) 310-7003
danajohnson@wildernesswatch.org

Matthew K. Bishop, pro hac vice
Western Environmental Law Center
103 Reeder’s Alley
Helena, Montana 59603
Tel: 406-324-8011
bishop@westernlaw.org

Peter M.K. Frost, pro hac vice
Western Environmental Law Center
120 Shelton McMurphey Blvd., Suite 340
Eugene, Oregon 97401
Tel: 541-359-3238
frost@westernlaw.org

Attorneys for Plaintiffs


                           UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 WILDEARTH GUARDIANS, et al.,            Case No. 1:19-cv-00203-CWD

        Plaintiffs,                      PARTIES’ STATUS REPORT AND
                                         PROPOSED SCHEDULING ORDER
        v.

 U.S. FOREST SERVICE, et al.,

        Defendants.
         Case 1:19-cv-00203-CWD Document 36 Filed 07/08/20 Page 2 of 3




       Pursuant to the Court’s Order of September 18, 2019 (Doc. 27 at 1), in which the Court

required the parties to submit a status report after it decided Federal Defendants’ partial motion

to dismiss, and pursuant to the Court’s Order of May 7, 2020 (Doc. 35 at 17) granting in part and

denying in part Federal Defendants’ partial motion to dismiss, in which the Court states that it

will conduct a telephonic scheduling conference with the parties, counsel for Plaintiffs

WildEarth Guardians et al. (“Guardians”) and Defendants U.S. Forest Service (“Forest Service”)

and U.S. Fish and Wildlife Service (“FWS”) (collectively, “Federal Defendants”) have conferred

about next steps in this case. Dist. Idaho L. Rule 16.1.

       Guardians and Federal Defendants propose the following schedule as to how this case

should now proceed:

       1.      Federal Defendants shall file a motion to dismiss the remaining claim in this case

pursuant to Rule 12(b)(1) and 12(b)(6) on or before July 17, 2020.

       2.      Guardians shall file their response to Federal Defendants’ motion to dismiss on or

before August 28, 2020.

       3.      Federal Defendants shall file their reply to Guardians’ response within 21 days

after the response.

       4.      The Court should stay all other current proceedings in this case pending resolution

of the prospective motion to dismiss.

       Date: July 8, 2020.                    Respectfully submitted,
                                              /s/ Peter M.K. Frost
                                              Peter M.K. Frost, pro hac vice
                                              Dana M. Johnson, ISB #8359
                                              Matthew K. Bishop, pro hac vice

                                              Attorneys for Plaintiffs

Parties’ Status Report, No. 1:19-cv-00203-CWD                                                        1
        Case 1:19-cv-00203-CWD Document 36 Filed 07/08/20 Page 3 of 3




                                         /s/ Robert P. Williams
                                         Robert P. Williams
                                         Sr. Trial Attorney, U.S. Department of Justice
                                         Wildlife & Marine Resources Section
                                         Environment and Natural Resources Division
                                         4 Constitution Square
                                         150 M Street N.E., Room 3.216
                                         Washington, D.C. 20001

                                         Attorney for Federal Defendants




Parties’ Status Report, No. 1:19-cv-00203-CWD                                             2
